IN THE SUPREME COURT OF IOWA
                              No. 12–1377

                        Filed February 21, 2014


EDWIN ALLEN III and MELISSA D. ALLEN,

      Appellants,

vs.

DALLAS COUNTY BOARD OF REVIEW,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Dallas County, Terry R.

Rickers, Judge.



      Taxpayers appealed review board’s dismissal of their tax protest.

District court granted summary judgment in favor of board. DECISION

OF COURT OF APPEALS AFFIRMED; DISTRICT COURT JUDGMENT

REVERSED AND CASE REMANDED.



      Edwin Allen III and Melissa D. Allen, pro se.



      M. Brett Ryan of Watson & Ryan, P.L.C., Council Bluffs, for

appellee.
                                     2

HECHT, Justice.

      Taxpayers filed a petition in 2012 protesting a county board of

review’s assessment valuation of residential real estate.      The petition

stated, however, that the protest was lodged against the 2011 property

assessment valuation.    When the taxpayers subsequently appeared at

the board’s hearing on the protest, they were asked whether they

disputed the 2011 valuation or the more recent one for 2012.            The

taxpayers responded they wished to protest the valuations for both years

if possible, but the board denied the protest on the ground it lacked
subject matter jurisdiction because the 2011 protest was untimely. The

district court affirmed the board’s disposition.     The court of appeals

reversed the district court’s decision, and we granted further review to

decide whether the board erred in concluding it lacked subject matter

jurisdiction and abused its discretion in failing to consider the taxpayers’

request that their protest be considered for the 2012 assessment

valuation.

      I. Background Facts and Proceedings.

      Appellants Edwin and Melissa Allen, appearing pro se, own

residential real estate in West Des Moines, Iowa. Effective January 2011,

the Dallas County Board of Review (the Board) established an

assessment value of $308,750 for the Allens’ property for tax purposes.

The Board established a new value of $316,310 for the Allen property in

January 2012.

      On April 16, 2012, Edwin filed a petition with the Board, objecting

to the assessment on the ground it was “for more than the value

authorized by law.” On the standard form petition, Edwin indicated the
actual and fair assessment value of the property was $300,000. Edwin

also indicated the objection was brought in response to “the assessment
                                      3

made against [the property] as of January 1, 2011 in the sum of

$308,750 . . . .” The petition made no reference to the greater January

2012 assessment value, although supporting documentation available to

the Board at the time of the filing indicated the Board was aware of that

value.

         In anticipation of a May hearing on the assessment protest, Board

representatives visited and walked through the property to gather facts

informing the Board’s action on the Allens’ petition. The Board then held

the hearing on May 23. In a supplemental filing in later district court
proceedings below, Edwin gave an account of the hearing. The Board

gave no alternative account. In his account, Edwin indicated the Board

asked him whether he was disputing the 2011 assessment or the 2012

assessment. In response, Edwin expressed the Allens’ desire to dispute

both assessments if possible, but also acknowledged a willingness to

limit the protest to the 2012 assessment if necessary. Edwin added the

Board then expressed some uncertainty whether the Allens could still

object to the 2011 assessment in 2012 under the pertinent sections of

the Iowa Code. The Board noted it would confer and seek clarification on

the statute’s procedural requirements before ruling on the Allens’

petition.

         Following the hearing, the Board notified Edwin by letter it had

dismissed the Allens’ assessment protest as untimely.          According to

Edwin, the Board’s letter, not in the record, noted

         The taxpayer filed the protest for the year 2011 rather than
         the current assessment year, thus the petition has the effect
         of not being timely filed; the taxpayer failed to prove that
         there has been a change in the value of the real estate since
         it was last assessed; and finally, an economic condition or
         situation is not proper ground for arguing a change in value;
         therefore the taxpayer has filed under improper grounds in
         the Opinion of the Board.
                                            4

       The Allens appealed the Board’s decision in district court. In the

notice of appeal, the Allens noted the Board had denied the assessment

protest on jurisdictional grounds. As grounds for the appeal, the Allens

reiterated their contentions that the Board’s assessment was greater

than the value authorized by law and inequitable when compared with

assessments of comparable properties in their district. The Board moved

for summary judgment, maintaining the Allens had failed to invoke the

jurisdiction of both the Board and the district court.                 Specifically, the

Board argued, the version of Iowa’s assessment protest statute then in
effect1 precluded consideration of the Allens’ protest of the 2011

assessment in 2012 and prohibited the Allens from raising a new

challenge to the 2012 assessment on appeal.

       Resisting the Board’s motion, the Allens contended (1) the protest

statute allowed for protests of odd-year assessments in even years, (2)

the statute allowed for protests of odd-year assessments in “any year

after the year in which an assessment has been made of all of the real

estate in any taxing district,” which had last occurred in 2011, as

directed by a separate section of the statute, and (3) had the Board

concluded the Allen petition was insufficient to invoke its jurisdiction, it

should have allowed the Allens to amend or supplement the petition as

necessary to cure the Board’s procedural concerns.

       The district court granted the Board’s summary judgment motion,

concluding neither the Board nor the court had subject matter

jurisdiction to hear the Allens’ claim.            The court reasoned the Allens’

petition indicated only a challenge to the 2011 assessment, a 2011

challenge in 2012 was precluded by statute, and the court had no

       1The   relevant statutory provisions have been amended since this appeal was
filed in 2013. We limit our review here to provisions effective at the time of the protest.
                                     5

authority to amend or rewrite the contents of the petition. The Allens

appealed and we transferred the case to the court of appeals.

      The court of appeals concluded the Allens’ protest of the 2011

assessment was untimely and that the Allens’ petition failed to

substantially comply with the statutory requirements for challenging the

2012 assessment. The court of appeals concluded, however, the Board

had the authority to allow the Allens to amend their petition, and the

Allens had raised a genuine issue of material fact as to whether Edwin

had moved to amend the petition at the protest hearing or otherwise.
The court of appeals therefore reversed the district court’s summary

judgment ruling and remanded for further proceedings.            The Board

appealed and we granted further review of the court of appeals decision.

      II. Scope of Review.

      We review the district court’s grant of summary judgment for

errors at law. Griffin Pipe Prods. Co. v. Bd. of Review, 789 N.W.2d 769,

772 (Iowa 2010).

      III. Analysis.

      The Allens contend the district court erred in concluding the Board

had no subject matter jurisdiction over their claim and erred in

determining their petition failed to substantially comply with the

statutory requirements for filing a protest.      The Board responds by

arguing the Allens’ petition failed to satisfy the statutory requirements for

a protest for 2011 and failed to invoke the Board’s jurisdiction for a 2012

protest; the Board had no authority to allow an amendment to cure any

alleged defect, jurisdictional or otherwise; and a court reviewing the

Board’s decision on appeal has no authority to find an abuse of the
Board’s discretion, because the court’s power is limited by statute to

adjustment or confirmation of the established assessment value.
                                     6

      A. The District Court’s Authority. As a preliminary matter, the

Board contends section 441.43 of the Iowa Code, governing appeals of

the Board’s action in district court, limits the power of the district court

on review and prevents the court from reviewing the Board’s conclusions

regarding its own discretion and authority. As the Board notes, section

441.43 grants the district court the limited power to “increase, decrease,

or affirm the amount of the assessment appealed from.” See Iowa Code

§ 441.43 (2011).    Section 441.43 is not the end of the district court’s

inquiry, however.
      We have previously explained that while the Board has the

authority and duty to determine the limits of its own statutory authority,

it is the function of the judiciary to finally determine the limits of that

authority. See Moderate Income Hous., Inc. v. Bd. of Review, 393 N.W.2d
324, 326 (Iowa 1986). Once the Board has “determined its jurisdiction or

otherwise acted,” its authority to act is subject to review either by appeal

or by certiorari. See id.; see also MC Holdings, L.L.C. v. Davis Cnty. Bd.

of Review, 830 N.W.2d 325, 331 (Iowa 2013) (affirming district court’s

ruling regarding assessment board’s jurisdiction and concluding board

abused discretion by failing to exercise discretion); cf. Anstey v. Iowa

State Commerce Comm’n, 292 N.W.2d 380, 384 (Iowa 1980) (establishing

substantial   evidence    standard   for   judicial   review   of   agency’s

jurisdictional rulings). The district court therefore properly had before it

questions regarding the Board’s jurisdiction and exercise of discretion in

considering the Allens’ petition.

      B. The Board’s Jurisdiction and Authority.         The district court

concluded the Board correctly determined it had no subject matter
jurisdiction over the Allens’ petition because the petition failed to set

forth a valid ground for protest under the relevant Iowa Code provision.
                                      7

The court also concluded there “is no statutory requirement for county

officials” to consider taxpayers’ requests to amend or otherwise conform

petitions to cure statutory defects, explaining a county office may

entertain these requests as a matter of discretionary policy but need not

do so as a matter of law.

       We have recently explained the distinction between a review

board’s subject matter jurisdiction and its authority to act in tax protest

cases. MC Holdings, 830 N.W.2d at 329–30. In MC Holdings, we noted

several sections of the Iowa Code grant review boards jurisdiction over
taxpayer protests, and explained despite this jurisdiction, a taxpayer’s

failure to comply with statutory protest requirements may leave a board

without authority to grant relief in any given protest.      Id.   We also

observed that statutory limitations on a board’s authority to grant relief

in any given case should not be confused with the board’s authority to

address “procedural matters that accompany the process.” Id. at 330.

We therefore concluded in MC Holdings a review board errs when it

determines it has no jurisdiction or authority to consider amendments to

timely-filed protest petitions for the purpose of complying with other

statutory requirements.      Id. at 331.   Instead, we explained, a review

board having subject matter jurisdiction over a protest has discretion to

consider amendment requests, and the board abuses its discretion when

it fails to exercise discretion. Id.; cf. Lawson v. Kurtzhals, 792 N.W.2d
251, 257 (Iowa 2010) (noting a court abuses its discretion when it fails to

exercise it).

       Iowa Code section 441.37 details several grounds for taxpayer

protests the Board has been authorized to decide.          See Iowa Code
§ 441.37.       At the time of the Allens’ protest, the available grounds

included: an inequitable assessment when compared with assessments
                                     8

of comparable property in the taxing district; an assessment for more

than the value authorized by law; or an erroneous assessment for

property not assessable, or exempt, or misclassified.     Id. § 441.37(1).

Section 441.37 required protests relying on these grounds be filed in

written form between April 16 and May 5 of the year of assessment. Id.

Alternatively, section 441.37 allowed taxpayers to “protest annually to

the board of review under the provisions of section 441.35,” provided the

protest was “in the same manner and upon the same terms as”

prescribed by section 441.37. Id.
        Under section 441.35, which details the review board’s powers, the

board had a duty to consider whether real estate had changed in value in

“any year after the year in which an assessment has been made of all the

real estate in any taxing district,” id. § 441.35(3), which typically

happened every two years in Iowa, see id. § 428.4.        A taxpayer was

permitted to petition annually under section 441.35 for “a revaluation of

the taxpayer’s property,” but could not receive an adjustment for taxes

paid for previous years. See id. § 441.35(3).

        As we noted above, the Allens brought their written protest in

2012.     On the standard form petition, filed at the beginning of the

statutory protest window on April 16, the Allens indicated they were

challenging the 2011 assessment value of $308,750. As grounds for the

protest, they contended the assessment was inequitable in light of

assessments of comparable property in their district and the assessment

was for more than the fair market value authorized by law, which they

contended was $300,000.       Supporting documentation available to the

Board revealed the more recent 2012 assessment value for the property
was $316,310.     The documentation associated with the Allens’ protest

thus identified the subject property, identified a challenge to the Board’s
                                     9

value for the property, identified appropriate statutory grounds for the

challenge, and identified the Allens’ position with respect to the

maximum value authorized by law.

      Despite the Allens’ satisfaction of these statutory requirements, the

Board maintains any failure to comply with another statutory filing

requirement leaves a review board without jurisdiction over the protest,

relying on language from our decision in BHC Co. v. Board of Review, 351
N.W.2d 523 (Iowa 1984). In BHC, we concluded the district court had no

jurisdiction over an appeal taken from a review board where, despite the
best efforts of counsel, the board received no notice of the appeal until

three days after the statutory notice window had closed. Id. at 526. We

believe the BHC principle is inapplicable here, however, for two reasons.

      First, BHC considered the timeliness of an appeal taken from the

review board to the district court, whereas here we consider an original

action in front of the review board.     We have often explained pleading

requirements in judicial review proceedings can be more stringent than

those required in an original action, and for good reason. See Black v.

Univ. of Iowa, 362 N.W.2d 459, 462–64 (Iowa 1985). In fact, we made the

same distinction in BHC. See BHC, 351 N.W.2d at 525. Undergirding

our caselaw regarding judicial review procedure are the goals of

simplifying “the process of judicial review of agency action as well as

increas[ing] its ease and availability.” Iowa Code § 17A.1(3); see Black,
362 N.W.2d at 464 (“That purpose would not be served satisfactorily if we

were to allow judicial review proceedings to be joined with and

necessarily bogged down by the time-consuming procedures routinely

followed in the preparation for and trial of original actions.”). We may
treat original actions like the Allens’ protest differently, however, because

the issues “may develop and change in the course of presenting evidence
                                     10

and making proof,” whereas on appeal, the proof is less susceptible to

change and the opposing party is entitled to know the precise nature of

the claimed errors.       Kohorst v. Iowa State Commerce Comm’n, 348
N.W.2d 619, 621 (Iowa 1984); see also Iowa Code § 441.38 (providing for

taxpayer appeal to the district court and directing “[n]o new grounds in

addition to those set out in the protest to the local board . . . can be

pleaded,” while allowing, in certain appeals, “[a]dditional evidence to

sustain those grounds”).

      Second, we have long been hesitant to deem statutory procedural
requirements jurisdictional in the absence of explicit statutory guidance

otherwise.   See MC Holdings, 830 N.W.2d at 330 (concluding review

board had jurisdiction where taxpayer timely filed written protest

identifying property but inadvertently identified improper statutory

ground for protest); Moderate Income Hous., 393 N.W.2d at 325

(concluding district court’s dismissal of taxpayer action failing to comply

with statutory appeal provision was not based on jurisdictional defect,

but was, in effect, “a dismissal of the action for failure to state a claim on

which any relief can be granted”); see also Arbaugh v. Y & H Corp., 546
U.S. 500, 509–10, 126 S. Ct. 1235, 1242, 163 L. Ed. 2d 1097, 1106–07

(2006) (explaining nonextendable time limits, “however emphatic,” are

not properly termed jurisdictional, and noting distinction, in absence of

statutory guidance otherwise, between elements of a claim for relief and

jurisdictional issues).    Here, the statutory provision enumerating the

powers of the Board, entitled “Powers of review board,” makes no

reference to when the Board may or may not assume jurisdiction over a

case or generally perform its enumerated duties.            See Iowa Code
§ 441.35; see also Arbaugh, 546 U.S. at 515–16, 126 S. Ct. at 1245, 163
L. Ed. 2d at 1110 (“If the Legislature clearly states that a threshold
                                           11

limitation on a statute’s scope shall count as jurisdictional, then courts

and litigants will be duly instructed and will not be left to wrestle with

the issue.” (Footnote omitted.)).

       We also note the assessment statute indicates the calendar

windows set forth in other statutory provisions are not hardline

requirements for purposes of the Board’s performance of its duties, one

of which is adjudication of taxpayer protests like the Allens’. See Iowa

Code § 441.33 (directing that if the board “has not completed its work by

May 31 . . . the director of revenue may authorize the board of review to
continue in session for a period necessary to complete its work”); cf. id.

§ 441.37 (“In any county which has been declared to be a disaster area

. . . the board of review shall be authorized to remain in session until

June 15 and the time for filing a protest shall be extended . . . .”).

       We therefore conclude the Allens’ petition was sufficient to invoke

the jurisdiction of the Board and bring the Allens’ protest within the

class of cases the Board was authorized to review under the protest

provisions of the Iowa Code.2           See id. § 441.35(3) (authorizing review

board to hear taxpayer petitions for revaluation in “any year after the

year in which an assessment has been made of all of the real estate in

any taxing district,” and directing board to “revalue or reassess any part

or all of the real estate” when the property “has changed in value”); id.

§ 441.37(1)(a) (authorizing same-year taxpayer protests for inequitable,

excessive, or improper assessments in the year of the assessment); id.

§ 441.37(1) (authorizing subsequent-year taxpayer protests under section

441.35); Sec. Mut. Ins. Ass’n of Iowa v. Bd. of Review, 467 N.W.2d 301,


       2As  we explained in MC Holdings, the Board’s subject matter jurisdiction is not
dispositive of the question of the Board’s statutory authority to grant relief in any given
case, but that question is not before us here. See MC Holdings, 830 N.W.2d at 329–30.
                                    12

305 (Iowa Ct. App. 1991) (“The essence of the protest (the “ground”)

remains the same regardless of the year in which the protest is lodged or

in which the revaluation is granted.”); see also MC Holdings, 830 N.W.2d

at 330 (concluding review board had jurisdiction and explaining taxpayer

protests “are within the class of cases a board of review is authorized to

adjudicate”); Moderate Income Hous., 393 N.W.2d at 325 (noting district

court had jurisdiction “of the subject matter involved” where taxpayer

failed to comply with statutory appeal requirements); cf. Arbaugh, 546
U.S. at 515–16, 126 S. Ct. at 1245, 163 L. Ed. 2d at 1110 (explaining
when the legislature “does not rank a statutory limitation on coverage as

jurisdictional, courts should treat the restriction as nonjurisdictional in

character”).

      The Board adds that regardless how we resolve the jurisdictional

question, it had no authority to entertain a request to amend the Allens’

petition and relate the amendment back to the Allens’ original timely-

filed petition.   No rule or statute applicable here, the Board argues,

allows for untimely filing of a petition or the relation back of an untimely

amendment. Instead, the Board contends, the relation-back concept is a

civil procedure doctrine, and Iowa caselaw suggests the Iowa Rules of

Civil Procedure do not apply in tax assessment proceedings. The district

court took a related position, apparently addressing the Board’s

authority both to consider the request and to grant the request in

explaining “other counties may be more lenient in their approach” than

the Board was here, but no statutory requirement compelled the Board

to consider the Allens’ request to hear a challenge to the Board’s 2012

assessment value.
      We have previously explained the civil procedure rule governing

notice and service requirements for perfection of appeals does not apply
                                     13

in cases where appeals are taken from a review board to the district

court, because our assessment and protest provisions establish their

own more stringent service requirements. See Waterloo Civic Ctr. Hotel

Co. v. Bd. of Review, 451 N.W.2d 489, 490–91 (Iowa 1990); see also Wade

Farms, Inc. v. City of Weldon, 419 N.W.2d 718, 723 (Iowa 1988)

(explaining “the rules of civil procedure do not apply in those cases in

which statutes provide a different procedure”). We have not, however,

had occasion to say our rules of civil procedure are inapplicable in

original actions before lower tribunals like the Board and have no
occasion to decide that question here. Instead, we consider only whether

the Board had the authority to entertain a request to amend and relate

the request back to the Allens’ original petition.

      At the outset, we note we have often considered the principles and

policies underlying our civil procedure rules in determining whether

concepts from the rules have application in other contexts.       See MC

Holdings, 830 N.W.2d at 330 n.2 (considering whether a review board

had the authority to grant an amendment request and explaining “[a]n

amendment to a protest would not conflict with the relation-back

doctrine”); Mauk v. State Dep’t of Human Servs., 617 N.W.2d 909, 912

(Iowa 2000) (“Mauk had the same rights to discovery as applicable to civil

actions.”); Purethane, Inc. v. Iowa State Bd. of Tax Review, 498 N.W.2d
706, 710–11 (Iowa 1993) (considering application of civil procedure rule’s

good-cause standard in determining whether to set aside state tax review

board’s default judgment); cf. Hoenig v. Mason & Hanger, Inc., 162
N.W.2d 188, 192 (Iowa 1968) (“The key to pleading in an administrative

process is nothing more nor less than opportunity to prepare and defend.
And deficiencies in any pleading in that field may be cured by a motion

for more specific statement.”).   Administrative tribunals have done the
                                     14

same. See Curtin v. Construction, No. 1230789, 2001 WL 34110840, at

*4 (Iowa Workers’ Comp. Comm’n Sept. 28, 2001) (citing precursor to

Iowa Rule of Civil Procedure 1.402 in explaining parties may amend

pleadings by leave of the commissioner and such leave shall be freely

given); 15 James R. Lawyer, Iowa Practice Series: Workers’ Compensation

§ 21:12, at 252 (2013) (discussing civil procedure principles governing

amendment in workers’ compensation proceedings); accord Iowa Code

§ 17A.13(1) (“Discovery procedures applicable to civil actions are

available to all parties in contested cases before an agency.”).
      Furthermore, in the absence of statutory directives to the contrary,

we have often explained strict procedural rules are not typically

applicable in administrative and other proceedings.          See, e.g., Iron

Workers Local No. 67 v. Hart, 191 N.W.2d 758, 768 (Iowa 1971)

(explaining “technical rules of pleading have no application in an

administrative proceeding”); Younker Bros. v. Zirbel, 234 Iowa 269, 273,

12 N.W.2d 219, 222 (1943) (examining earlier version of tax assessment

statute and explaining “[t]he provisions of the statute are directions,

only, and are not prohibitory mandates to the Board, or inflexible

limitations upon the exercise of its powers, or the performance of its

duties”).   Our legislature, in enacting Iowa’s Administrative Procedure

Act, emphasized one of the principles underlying that proposition,

explaining nothing in the Act is intended “to alter the substantive rights

of any person or agency.” Iowa Code § 17A.1(4); see also id. § 17A.1(2)

(“Nothing in this chapter is meant to discourage agencies from adopting

procedures providing greater protections to the public or conferring

additional rights upon the public[.]”).
      Similarly, our administrative code, including administrative rules

for local boards of review, directs that nothing in the administrative code
                                     15

“should be construed as prohibiting the exercise of honest judgment, as

provided by law, by the assessors and local boards of review in matters

pertaining to valuing and assessing of individual properties within their

respective jurisdictions.” Iowa Admin. Code r. 701—71.18; accord Iowa

Admin. Code r. 701—71.20 (“The protester may combine on one form

assessment protests on parcels separately assessed if the same grounds

are relied upon as the basis for protesting each separate assessment.”).

      Other   jurisdictions   have   likewise   concluded    review   board

proceedings are informal and typically to be governed such that
taxpayers are given a full opportunity to appear and present grievances.

See, e.g., Brock v. N.C. Prop. Tax Comm’n, 228 S.E.2d 254, 258–59 (N.C.

1976) (“A county board of equalization and review operates in a very

informal manner.     No record is kept and usually little hard evidence

exists to indicate the procedures followed.”); N. Pac. Ry. v. Clatsop

County, 145 P. 271, 273 (Or. 1915) (“Taxpayers may properly appear

when they desire and discuss the matter of their assessment in an

informal way before the board of equalization[.]”). The relative informality

of such proceedings has led other courts to conclude taxpayers’ rights to

challenge the validity of taxes should not typically be limited by failure to

comply with nonjurisdictional statutory procedural provisions.           See

Trotwood Trailers v. Evatt, 51 N.E.2d 645, 648 (Ohio 1943) (“Defects or

omissions because of such failure may be corrected by amendment

without prejudice to the taxing authority.”); see also Catholic Charities of

Diocese of Camden v. City of Pleasantville, 263 A.2d 803, 809 (N.J. Super.

Ct. App. Div. 1970) (“Statutes establishing a procedure for setting aside

assessments are liberally construed in the interests of equality and
uniformity.”), overruled on other grounds by Boys’ Club of Clifton, Inc. v.

Jefferson Township, 371 A.2d 22, 31 (1977).
                                    16

      We consider the Board’s argument regarding its authority to

entertain amendment requests in light of the foregoing authorities. We

acknowledge the original Allen petition, filed within the statutory window

for the current assessment year, indicated only a challenge to the 2011

assessment.     The petition did, however, clearly set forth the Allens’

position regarding the fair market value of the property, and gave the

Board notice regarding the ground for the challenge—namely, that the

Board’s assessment was too high. See Sec. Mut. Ins. Ass’n of Iowa, 467
N.W.2d at 305 (noting protest remains same “regardless of the year in
which the protest is lodged” and explaining board of review appropriately

recast inappropriately-lodged subsequent-year protest as same-year

protest).

      We find it significant that the statutory filing requirements were in

effect from the time of petition onward.      The Board could therefore

understand the nature of the relief sought by the Allens and could not

have concluded, in considering a request for amendment, the Allens’

theory for relief had changed. See id. (“Appellants understood the nature

of the relief sought by the taxpayer at every stage in these proceedings,

and the taxpayer’s theory for relief has not changed.”). We have often

explained a party may be permitted to correct certain errors in the

absence of prejudice to the opposing party. See, e.g., Patten v. City of

Waterloo, 260 N.W.2d 840, 841 (Iowa 1977) (“[T]echnical mistakes will

not preclude an injured plaintiff from recovery, except where the

correction of such mistakes would materially prejudice the rights of a

defendant.”).   We have also held a review board has the authority to

consider timely requests to amend protests and abuses its discretion in
failing to exercise that discretion with respect to such requests.     MC

Holdings, 830 N.W.2d at 330–31.
                                     17

      Based on our review of the authorities applying civil procedure

principles in less formal proceedings, the authorities governing review

board procedure, our caselaw regarding review board authority, and the

details of the Allens’ petition here, we conclude the Board had the

authority to entertain a request for amendment of the Allen petition and

relate it back to the original filing. See id. at 330 n.2 (explaining where

review board is given timely notice of a protest and amendment is sought

while board retains ability to act, board has authority to consider

request).
      With that conclusion in mind, we note the Allens presented

evidence in the district court they made a request to amend their petition

at the review board hearing.     The Board offered no contrary evidence.

Further, in its summary judgment motion in the district court, the Board

explained it had dismissed the Allens’ petition for lack of subject matter

jurisdiction after the hearing and presented no evidence indicating it

knew it could exercise discretion or did in fact exercise discretion

regarding an amendment request.        Based on the record before us, we

cannot conclude the Board exercised its discretion, as required by our

caselaw, to entertain the Allens’ request.

      Accordingly, we conclude the district court erred in ruling the

Board correctly dismissed the Allens’ protest petition for lack of subject

matter jurisdiction. We further conclude the district court erred in ruling

the Board correctly determined it had no authority to consider the Allens’

request to amend their petition and relate it back to the original filing.

      IV. Conclusion.

      We therefore reverse the district court’s summary judgment ruling
and remand to the district court for further proceedings.
                                18

     DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT JUDGMENT REVERSED AND CASE REMANDED.

     All justices concur except Waterman, Mansfield, and Zager, JJ.,

who dissent.
                                    19
                             #12–1377, Allen v. Dallas Cnty. Bd. of Review

WATERMAN, Justice (dissenting).

      I respectfully dissent. The majority acknowledges that the Allens’

appeal of their 2011 property tax assessment was untimely. The Allens’

submission to the Board of Review challenged only their 2011 valuation

($308,750) of their home in West Des Moines.        Their petition did not

challenge or even mention their 2012 valuation ($316,310). The Board

correctly denied their protest as untimely, and the district court correctly

granted the Board’s motion for summary judgment dismissing their

appeal. I would affirm the district court and the Board. The Board had

no obligation to allow the Allens to orally amend their protest at the

hearing to challenge the assessed valuation for a different year.      Our

court should not second-guess the Board’s decision.

      Today’s decision further undermines the Board’s authority,

compounding damage done in the majority’s erroneous decision last year

in MC Holdings, L.L.C. v Davis County Board of Review, 830 N.W.2d 325

(Iowa 2013). I dissent today for the same reasons I dissented last year.

See id. at 331–35 (Waterman, J., dissenting).      But, today’s opinion is

more egregious because of the additional problems and confusion it

creates.
      The Board’s application for further review describes the practical

problems and unfairness that result from today’s decision:

            This ruling . . . basically eliminates any requirement
      that the taxpayer put the board on notice as to the nature
      and substance of their protest, instead shifting the
      responsibility for determining what grounds are being
      asserted to the Board, who must now make this
      determination based upon oral statements from the taxpayer
      at their hearing.        This ruling eliminates the statutory
      requirement that the taxpayer set forth the grounds for
      protest in writing . . . .
                                    20
             The . . . ruling creates significant confusion in an
      ‘interim’ or non-assessment year, when the only claim
      available is a claim that the property has suffered a
      downward change in value. See Iowa Code § 441.35. Under
      the current ruling, a taxpayer in an interim year need only
      make an oral allegation that its property was over assessed,
      and now that claim is available in a year when it was
      previously unavailable. Unless this Court wishes to double
      the amount of property tax cases it hears (a result of the
      every-other-year assessment system), this case cannot
      stand.
             In addition, the . . . ruling puts a standard on the
      Boards of Review that is not placed on any other tribunal in
      Iowa, to determine the grounds asserted by the litigant based
      upon their oral argument. This is patently unfair, and would
      be akin to this Court having to hear arguments on issues
      raised in the Court of Appeals oral argument, even though
      the litigants did not raise the issue in their briefs.
             The Board of Review hears hundreds of protests in any
      given session, and is required by statute to be comprised of
      lay people from the community. Iowa Code § 441.31(1)
      (“[T]his board shall include one licensed real estate broker
      and one registered architect or person experienced in the
      building and construction field. In the case of a county, at
      least one member of the board shall be a farmer[.]”). To
      place the responsibility for gleaning the nature [of]
      Taxpayer’s claims based upon evidence presented in an oral
      argument to a group of lay people, rather than on the party
      bringing the claim is absurd.

      Moreover, the Allens’ conduct crosses the line drawn by MC

Holdings. MC Holdings involved a lawyer who prepared two proper

petitions to be filed in different counties and inadvertently switched the
documentation. 830 N.W.2d at 327–28. Each petition properly alleged

the correct year and grounds for the protest. Id. at 327. A cover letter

referencing the taxpayer and property was filed by the deadline in the

right county, but with the wrong petition attached. Id. at 327–28. The

MC Holdings majority relaxed the rules to allow a written amendment to

the petition to relate back, based on this characterization of the

procedural posture of that case:

      [T]his case is not one in which a protester missed a filing
      deadline, ignored the filing deadline, or filed a late protest.
                                    21
      This case is also not one about excusing taxpayers from the
      requirement to timely file protests. Instead, it is a case about
      the jurisdiction and authority of a board of review to exercise
      discretion to carry out justice by allowing a taxpayer to
      amend a timely filed protest to correct an inadvertent error in
      communicating the specific grounds for the protest.

Id. at 330 (emphasis added).

      The Allens’ case is exactly what the MC Holdings opinion said that

case was not.    The Allens “missed a filing deadline” and “filed a late

protest.”    They never prepared a petition to challenge their 2012

valuation.   They only appealed the 2011 valuation (a year too late).

Today’s decision does not involve an “inadvertent” clerical error that

misdirected an otherwise timely appeal.

      Because the Allens missed the filing deadline, the Board was

entitled to deny their impromptu request at the hearing to challenge the

2012 assessment for the first time.            The district court correctly

recognized the Board’s power to deny relief:

             The [Allens] note that other counties may be more
      lenient in their approach to assisting landowners who
      protest their assessments. While this is likely true, there is
      no statutory requirement for county officials to grant such
      leniency. Legally, a landowner bears the full responsibility
      for making sure that all statutory requirements are followed
      in pursuing a protest of a property assessment. Although it
      may be more politically wise for a county official to be “user
      friendly” and assist citizens in correcting defects in
      documents filed with the county, it is not legally mandatory.
      If a county office decides to be more proactive in helping a
      citizen avoid mistakes when documents are filed, it does so
      as a matter of discretionary policy and not as a matter of
      binding legal precedent.

      The majority has essentially expanded MC Holdings to allow

taxpayers to orally amend their untimely petitions at the hearing to

challenge a different year’s assessed value. The Board is entitled to know
before the hearing what year’s assessed value is being challenged, so it is

prepared to respond. In my view, the Board lacked jurisdiction to allow
                                    22

an oral amendment to an untimely petition.           See MC Holdings, 830
N.W.2d at 332 (Waterman, J., dissenting).            But, even under the

majority’s holding, the Board had discretion to deny the amendment.

The Board has made abundantly clear that it did not want to permit the

amendment.    It has good reasons for declining to permit taxpayers to

change the year of their protest at the hearing. It seems to me to be a

pointless exercise to remand this case to direct the Board to exercise its

discretion and reach the same result.

      Today’s majority creates an expansively lenient standard for tax
appeals, brushing aside the practical problems such a standard creates.

I would enforce the statutory requirements as written. There is nothing

unfair about requiring tax protesters to timely file their challenge to a

property tax assessment the proper year.

      Mansfield and Zager, JJ., join this dissent.